SECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549Form 11-K\X\ ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [NO FEE REQUIRED] FOR THE FISCAL YEAR ENDED JUNE 30, 2008, OR \\ TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [NO FEE REQUIRED] for the transition period from to Commission file number 001-00434A. Full title of the plan and the address of the plan, if different from that of the issuer named below:Procter & Gamble Ireland Employees Share Ownership Plan, c/o Irish Pensions Trust Limited, 25/28 Adelaide Road, Dublin 2, Ireland. B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office:The Procter & Gamble Company, One Procter & Gamble Plaza, Cincinnati, Ohio 45202. REQUIRED INFORMATIONItem 1. Audited statements of financial condition as of the end of the latest two fiscal years of the plan (or such lesser period as the plan has been in existence). Item 2. Audited statements of income and changes in plan equity for each of the latest three fiscal years of the plan (or such lesser period as the plan has been in existence). PROCTER & GAMBLE IRELAND EMPLOYEES SHARE OWNERSHIP PLANStatements of Net Assets Available for Plan Benefits as of June 30, 2008 and 2007, Statements of Changes in Net Assets Available for Plan Benefits for the Years Ended June 30, 2008, 2007 and 2006, and Report of Independent Registered Public Accounting Firm PROCTER & GAMBLE IRELANDEMPLOYEES SHARE OWNERSHIP PLAN TABLE OF CONTENTS Page REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 1 FINANCIAL STATEMENTS: Statements of Net Assets Available for Plan Benefits as of June 30, 2008 and 2007 2 Statements of Changes in Net Assets Available for Plan Benefits for the Years Ended June 30, 2008, 2007 and 2006 3 Notes to Financial Statements for the Years Ended June 30, 2008, 2007 and 2006 4-6 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Trustees of the Procter & Gamble Ireland Employees Share Ownership Plan We have audited the accompanying statements of net assets available for plan benefits of the Procter & Gamble Ireland Employees Share Ownership Plan (“the Plan”) as of June 30, 2008 and 2007, and the related statements of changes in net assets available for plan benefits for each of the three years ended June 30, 2008, 2007 and 2006.These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Plan is not required to have, nor were we engaged to perform an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provide a reasonable basis for our opinion. In our opinion, such financial statements present fairly, in all material respects, the net assets available for plan benefits of the Plan as of June 30, 2008 and 2007, and the changes in net assets available for plan benefits for the years ended June 30, 2008, 2007 and 2006 in conformity with accounting principles generally accepted in the United States of America. /s/ Deloitte & Touche LLP DELOITTE & TOUCHE LLP Newcastle upon Tyne, United Kingdom September 30, 2008 -1- PROCTER & GAMBLE IRELAND EMPLOYEES SHARE OWNERSHIP PLAN STATEMENTS OF NET ASSETS AVAILABLE FOR PLAN BENEFITS JUNE 30, 2 2008 2007 € € ASSETS: Investment in The Procter & Gamble Company common stock, at fair value (82,666 shares at 30 June 2008, 65,788 shares at 30 June 2007) 3,184,051 2,979,890 Investment in The J.M. Smucker Company common stock, at fair value (Nil shares at 30 June 2008, 291 shares at 30 June 2007) - 13,703 Cash at bank and in hand 92,797 109,276 Due from The Procter & Gamble Company 111,614 106,184 Other debtors 771 771 Total assets 3,389,233 3,209,824 LIABILITIES: Other creditors (5,567) (5,567) Accrued administrative expenses (12,178) (19,412) Distributions payable (103,847) (79,992) Total liabilities (121,592) (104,971) NET ASSETS AVAILABLE FOR PLAN BENEFITS 3,267,641 3,104,853 See notes to financial statements. -2- PROCTER & GAMBLE IRELAND EMPLOYEES SHARE OWNERSHIP PLAN STATEMENTS OF CHANGES IN NET ASSETS AVAILABLE FOR PLAN BENEFITS YEARS ENDED JUNE 30, 2008, 2 2008 2007 2006 € € € (LOSSES) ADDITIONS: Investment (loss) income: Net (depreciation) appreciationin fair value of investments (586,434) 68,357 (20,127) Interest income 8,906 1,987 1,765 Dividend income 72,372 58,428 52,265 Total investment (loss) income (505,156) 128,772 33,903 Contributions from participating Procter & Gamble companies 636,380 483,261 344,258 Contributions from participants 636,380 483,261 344,258 Total contributions 1,272,760 966,522 688,516 Reimbursement from participating Procter & Gamble companies for administrative expenses - - - Total additions 767,606 1,095,294 722,419 DEDUCTIONS: Distributions and withdrawals to participants (601,839) (618,053) (483,325) Administrative expenses (2,979) (6,628) (2,862) Total deductions (604,818) (624,681) (486,187) NET INCREASE 162,788 470,613 236,232 NET ASSETS AVAILABLE FOR BENEFITS: Beginning of year 3,104,853 2,634,240 2,398,008 End of year 3,267,641 3,104,853 2,634,240 See notes to financial statements. -3- PROCTER & GAMBLE IRELAND EMPLOYEES SHARE OWNERSHIP PLAN NOTES TO FINANCIAL STATEMENTS YEARS ENDED JUNE 30, 2008, 2 1. PLAN DESCRIPTION The following brief description of the Procter & Gamble Ireland Employees Share Ownership Plan (“Plan”) is provided for general information purposes only.Participants should refer to the Plan agreement for more complete information. General - The Plan is a share purchase plan established by Procter & Gamble (Manufacturing) Ireland Limited and Procter & Gamble Limited (“Companies”) to provide a means for eligible Irish employees to tax efficiently purchase shares in The Procter & Gamble Company (“Company”). The Plan is administered by Mercer Limited who were appointed by the Trustees of the Plan and who hold the Plan assets on behalf of the Trustees of the Plan. Contributions- Employees can contribute up to 2.5% of their base salary. The participating Procter & Gamble companies (see note 6) match all contributions by employees in full. Distributions and Withdrawals - Participants may withdraw shares from the Plan at any time subject to the following Plan rules.Participants who withdraw shares from the Plan within 3 years of purchase become liable for income tax.Participants who withdraw shares from the Plan after 3 years can do so without attracting any income tax. Participant Accounts – Individual accounts are maintained for each plan participant.
